TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00432-CV



                             White Elephant Media, Inc., Appellant

                                                 v.

                                    V. P. D. IV, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-GN-10-001183, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               White Elephant Media, Inc.’s appellant’s brief is overdue. The brief was due to be

filed December 31, 2010. By letter dated January 27, 2011, this Court’s clerk notified appellant that

its brief was late and that failure to file a brief, motion, or explanation by February 7, 2011 could

result in this appeal being dismissed for want of prosecution. No brief, motion, or other document

has been filed. We dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: March 24, 2011